Citation Nr: 0520756	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-08 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
laceration, left thumb.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1947 to January 
1950.  This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran was advised that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a left thumb 
laceration.  The veteran submitted a timely notice of 
disagreement in November 2002, and the RO issued a statement 
of the case (SOC) in January 2003.  A supplemental statement 
of the case (SSOC) was issued in late February 2004, and the 
veteran's timely substantive appeal was received in April 
2004.

The veteran requested a hearing before the Board by 
videoconference.  The requested videoconference Board hearing 
was conducted in February 2005.  


FINDINGS OF FACT

1.  The veteran's service medical records were destroyed in a 
fire at the National Personnel Records Center.

2.  The additional medical and lay evidence obtained since a 
June 1999 rating decision establishes that it is at least as 
likely as not that the veteran sustained a laceration injury 
with fracture of the distal phalanx of the left thumb, but no 
other fracture of the left hand, in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a laceration, 
left thumb, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  The criteria for service connection for the residuals of 
an injury to the distal phalanx, left thumb, with fracture 
and laceration, have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

As the decision on the issue addressed below is wholly 
favorable to the veteran, further discussion of VA's 
compliance with the VCAA as to that issue is not necessary, 
as it would be adverse to the veteran's interest to remand 
this issue for additional action under the VCAA.

Applicable laws and regulations, request to reopen 
previously-denied claim

The veteran's request to reopen his claim for service 
connection for an injury to the left thumb was received in 
March 2002.  Regulations governing determinations as to 
whether evidence is new and material were amended effective 
August 29, 2001, and the amended regulations are effective 
only for claims received on or after August 29, 2001.  As 
this claim was received after the effective date of the 
amended regulation, the version of 38 C.F.R. § 3.156 in 
effect from August 29, 2001 is applicable to this claim.  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

B.  Law and regulations governing claims for service 
connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Factual background

Only one page of records pertaining to the veteran's medical 
treatment or health during his military service is available.  
That record, the report of a separation medical examination 
conducted in January 1950, states that that the veteran 
incurred a fracture of the left hand in 1948 while stationed 
in the Marshall Islands.  The veteran's Separation 
Qualification Record is also available, but that record 
reflects only the veteran's assignments, and provides no 
information about his medical treatment during service.

In January 1999, the veteran sought service connection for a 
disorder of the left thumb.  The veteran indicated that his 
thumb had been cut and had no motion.  In May 1999, the 
National Personnel Records Center (NPRC) indicated that the 
veteran's service medical and personnel records were 
unavailable because they had been destroyed in a fire at that 
facility.

Based on the statement in the separation examination report, 
the RO granted service connection for a fracture of the left 
hand.  By a statement submitted in March 2002, the veteran 
sought to reopen his claim of entitlement to service 
connection for an injury to the left hand.  He requested that 
his service medical records be reconstructed.

On VA examination conducted in May 2002, the examiner noted 
that the veteran was left-handed.  The veteran was able to 
make a tight fist, and his hand strength was normal.  He had 
difficulty tying his shoes, fastening buttons, picking up a 
piece of paper, or picking up a pen and grasping it with the 
left hand.  The appearance of the thumb was abnormal, with 
tapering of the thumb at the distal end and decreased range 
of motion.  He was unable to flex his IP (interphalangeal) 
joint.  He was able to touch the tip of the thumb to the base 
of the little finger in opposition.  Radiologic examination 
of the left hand disclosed an old fracture of the thumb.  
There were degenerative changes of the thumb at the 
phalangeal and metacarpophalangeal joints.  The examiner 
stated that it was possible that there may have been a 
fracture of the fifth metacarpal, as it was slightly bowed 
forward, but this was not definite.  The examiner concluded 
that the established diagnosis of fracture, left hand, should 
be changed to partial amputation, left thumb, with decreased 
range of motion and degenerative joint disease.

In June 2002, the veteran submitted a private medical 
statement, which the veteran indicated was from J. Orjala, 
M.D.  The statement reflects that examination disclosed a 
healed laceration over the radial aspect of the midportion of 
the distal phalanx of the left thumb.  The laceration 
appeared to go into the nail bed and there was some deformity 
of the radial third of the nail.  There was parasthesia of 
the distal half of the radial aspect of the distal phalanx.  
Range of motion of the interphalangeal joint was from -5 to 
20 degrees of flexion.  Radiologic examination disclosed 
evidence of a healed fracture of the distal phalanx, left 
thumb, with some deformity to the radial aspect of the distal 
phalanx and the radial condyle at the interphalangeal joint.  
There was increased osteophytic lipping with mild to moderate 
degenerative changes in the interphalangeal joint.  There was 
no other fracture noted.  The statement noted that the 
veteran had reached maximum medical improvement and no 
treatment was indicated.

By a statement dated in July 2002 and received by VA in 
August 2002, the veteran's sister, E.W., stated that she 
observed the veteran soon after his service discharge and 
observed that he did have a thumb sewed back on while he was 
in service.

By a statement dated in July 2002 and received in August 
2002, A.L.S. stated that she was acquainted with the veteran 
while he was in service, and married him in 1950 after his 
service discharge.  ALS stated that she divorced the veteran 
in 1953.  She stated that she observed that the veteran had 
his thumb operated on while in service and this left a 
deformity of the thumb.

By a statement dated in March 2003, J. Brendan O'Keefe, M.D., 
provided a medical statement that the only fracture of the 
left hand referred to in the veteran's service record being 
made available to the veteran was a fracture of the left 
thumb.

In July 2003, the RO requested that NPRC search for any 
alternative reports, including sick or morning reports for 
the veteran's unit for the period from January 1948 to May 
30, 1948 to determine if alternative records might support 
the veteran's contention that his left thumb was injured 
during his service.  Daily sick reports dated in February 
1948 reflect that the veteran was seen twice in that month by 
a medical officer and the veteran returned to duty.  The 
veteran was also listed on the daily sick report on two dates 
in early March 1948.  The notations reflect that the veteran 
returned to duty each time.  The sick reports do not reflect 
the nature of the complaint(s) or the treatment rendered.

The response from NPRC indicates that no additional records 
are available to reconstruct the veteran's service medical 
records.

At his video conference hearing before the Board in February 
2005, the veteran testified that he did not seek medical 
treatment for his left thumb following service, as there was 
nothing further that could be done for it.  He testified that 
he did not believe that any employment medical records, if 
available, would reflect his thumb injury, as he generally 
preferred not to discuss his thumb injury with his employers.

Analysis

The clinical evidence, including the report of the VA 
examination conducted in May 2002, is new evidence as it was 
not previously considered.  This evidence is material, 
insofar as it tends to establish that the only fracture of 
the left hand the veteran has ever incurred is a fracture of 
the left thumb.  To this extent, this evidence relates to an 
unestablished fact necessary to substantiate the claim.  The 
additional evidence is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence having 
been submitted, the claim is reopened.

Once a claim is reopened, though Board must determine whether 
the duty to assist has been satisfied and whether the 
evidence of record is sufficient for a determination on the 
merits.  In this case, the veteran has stated that no 
additional clinical records are available, and he has also 
stated that he is unaware of any alternative clinical records 
that might submit his claim.  The RO has attempted to obtain 
alternative records related to the veteran's service which 
might be available to reconstruct the service medical records 
destroyed by the fire at NPRC.  

The clinical evaluations of the veteran's left hand conducted 
since the June 1999 rating decision establish that the 
veteran suffered a laceration and fracture of the distal 
phalanx of the left thumb at some time in his life, remotely, 
not recently.  Those examinations do not establish when the 
veteran sustained the thumb injury.  The examinations do 
establish, however, that it is unlikely that the veteran has 
ever sustained a fracture of the left hand other than a 
fracture of the left thumb, apparently simultaneously with a 
severe laceration of the left thumb.

The clinical evaluations of the veteran's left hand conducted 
in the present cannot definitely establish when the fracture 
of the veteran's left thumb was incurred.  However, there is 
an absence of clear medical evidence that the veteran 
sustained any fracture of the left hand other than a fracture 
of the left thumb at any time in his life.  The absence of 
the veteran's service medical records is not the veteran's 
responsibility.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991). 

The Board finds that the evidence is at least in equipoise to 
warrant enlarging of the grant of service connection for a 
fracture of the left hand to include service connection for a 
fracture of the left thumb and residuals of a laceration of 
the left thumb.


ORDER

The reopened claim of entitlement to service connection for a 
fracture, left thumb, and residuals of a laceration, left 
thumb, is granted.



                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


